Citation Nr: 1212409	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  06-38 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial disability rating for service-connected multiple sclerosis with urinary incontinence, rated as 40 percent disabling as of March 30, 2007, and as 20 percent disabling prior to that date.  

2.  Entitlement to an increased initial disability rating for service-connected multiple sclerosis with fecal incontinence, rated as 30 percent disabling as of March 10, 2009, and as noncompensable or 0 percent disabling prior to that date.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active duty from November 1969 to November 1972 with service in Vietnam from October 1970 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a May 2006 rating decision, the RO granted service connection for multiple sclerosis (MS) with multiple disabilities.  In that decision an effective date of March 31, 1993, the date of the original service connection claim for MS, was assigned for all of the conditions.  

The Veteran appealed several of the claims to the Board, including the claim for an initial rating in excess of 20 percent for MS with urinary incontinence.  In a September 2008 decision, the Board issued a decision in which it denied 4 claims and remanded the issue with regard to urinary incontinence.  Subsequent to the Remand, the RO increased the rating for MS with urinary incontinence to 40 percent, effective from March 30, 2007.  The Veteran seeks a higher rating and an effective date prior to that date for the award of the 40 percent rating.  

In August 2007, the RO issued a rating decision granting service connection for MS with fecal urgency, with a 0 percent rating effective from November 16, 2006, the date of claim for this disability.  The disability was later characterized as MS with fecal incontinence and the rating was increased to 30 percent effective March 10, 2009.  The Veteran seeks a higher rating and an effective date prior to that date for the award of the 30 percent rating.  

The Board has characterized the issues on appeal in light of 38 C.F.R. § 3.156(b) as (1) an initial evaluation in excess of 40 percent for MS with urinary incontinence as of March 30, 2007, and in excess of 20 percent prior to that date and (2) an initial rating in excess of 30 percent for MS with fecal incontinence as of March 10, 2009, and a compensable rating prior to that date.  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, the issues of an earlier effective date for the grant of a 40 percent rating for urinary incontinence and a 30 percent rating for fecal incontinence are encompassed within the determination of what initial rating(s) should be assigned to the disabilities. 

The  issues of entitlement to special monthly compensation under 38 U.S.C.A. § 1114, subsection (s) and entitlement to an earlier effective date for TDIU, to include on an extraschedular basis, effective from March 31, 1993, have been raised by the Veteran's representative in his February 2012 written argument, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to March 30, 2007, MS with urinary incontinence was manifested by not more than requiring the wearing of absorbent materials which must be changed less than 2 times per day.  

2.  As of March 30, 2007, MS with urinary incontinence is manifested by not more than requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  

3.  Prior to March 10, 2009, MS with fecal incontinence was manifested by not more than slight impaired sphincter control without leakage, there was no constant slight or occasional moderate leakage.  

4.  As of March 10, 2009, MS with fecal incontinence is manifested by not more than occasional involuntary bowel movements necessitating wearing of pad, there is no extensive leakage and fairly frequent involuntary bowel movements and sphincter control is not completely lost.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent prior to March 30, 2007, and in excess of 40 percent as of that date, for MS with urinary incontinence have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, 4.124a, Diagnostic Codes 8018, 7517 (2011).

2.  The criteria for an initial compensable evaluation prior to March 10, 2009, and in excess of 30 percent as of that date, for MS with fecal incontinence have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 4.124a, Diagnostic Codes 8018, 7332 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As to the claim for an increased initial rating for MS with urinary incontinence, the Veteran was provided adequate VCAA notice in February 2005 and March 2006 letters, prior to the May 2006 rating decision on appeal.  He was also provided adequate VCAA notice as to the claim for an increased initial rating for MS with fecal incontinence in June 2007, prior to the August 2007 rating decision on appeal.  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) are of record, and post-service treatment records have been obtained from VA including Social Security Administration records.  The Veteran has been afforded appropriate VA medical examinations in response to the claims herein decided.  The Veteran has not specifically argued and the record does not suggest that his disabilities have worsened since the most recent VA examinations.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim. 


II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Historically, the Veteran's award of service connection for multiple sclerosis was effective March 31, 1993, based on the May 2006 rating decision on appeal.  That decision essentially cited to a claim received at VA on that date as the initial claim for MS.  The Veteran's disability due to multiple sclerosis was initially evaluated in January 2006 as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8018.  Under Diagnostic Code 8018, multiple sclerosis warrants a minimum evaluation of 30 percent, which contemplates "ascertainable residuals."  

The provisions of 38 C.F.R. § 4.124a provide that multiple sclerosis may also be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  In the May 2006 rating decision, the RO rated the manifestations under the appropriate bodily system of the schedule.  

The Veteran's urinary incontinence is rated under Diagnostic Code (DC) 7517 for bladder injury.  The RO has evaluated the Veteran's urinary incontinence as 20 percent disabling prior to March 30, 2007, and as 40 percent disabling thereafter under 38 C.F.R. § 4.115b , Diagnostic Code (DC) 7517.  DC 7517 directs the rater to rate bladder injury as voiding dysfunction.  Id.  Under 38 C.F.R. § 4.115a, for urinary incontinence, a 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than 2 times per day.  Urinary incontinence requiring the wearing of absorbent materials that must be changed 2 to 4 times per day is assigned a 40 percent rating.  Urinary incontinence requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day is assigned a 60 percent rating.  38 C.F.R. § 4.115a. 

The Veteran's fecal incontinence is rated under Diagnostic Code (DC) 7332 for rectum and anus, impairment of sphincter control.  The RO has evaluated the Veteran's fecal incontinence as noncompensably disabling prior to March 10, 2009, and as 30 percent disabling thereafter under 38 C.F.R. § 4.114 , Diagnostic Code (DC) 7332.  Diagnostic Code 7332, impairment of sphincter control is evaluated as follows: healed or slight, without leakage warrants a 0 percent rating; constant slight, or occasional moderate leakage warrants a 10 percent rating; occasional involuntary bowel movements, necessitating wearing of pad warrants a 30 percent rating; extensive leakage and fairly frequent involuntary bowel movements warrants a 60 percent rating; and complete loss of sphincter control warrants a 100 percent rating.

III.  Analysis

A report of VA examination dated in April 1993 reflects that the Veteran, who served in Vietnam, was diagnosed with MS sometime around 1989.  It was noted that he had developed urinary incontinence in 1977.  The examiner opined that this represented MS developing within seven years of separation from service.  

During an October 2005 Board hearing, the Veteran testified that he was managing his bladder incontinence through medication.  

A report of VA neurological examination dated in March 2006 reflects that the Veteran was taking meclizine for his incontinence of urine.  He reported usually using a diaper at night.  He reported no episodes of recurrent infection, no nephritis, renal colic or bladder stones.  There was no history of catherization.  His condition reportedly did not usually affect his usual daily activities and occupation as a radio station director, a position which he had held for a total of 30 years.  The diagnosis included MS with spastic paraparesis of the lower extremities with urinary incontinence, erectile dysfunction.  

A report of VA neurological examination dated in January 2007 reflects that the Veteran reported his history of urinary incontinence dating to 1972.  He described inability to hold urine for more than a half hour and incontinence in the night.  He reported that he initially thought he had back problems and sought chiropractic treatment.  He noted that he had cystoscopic examination of his bladder around 1990 and was informed that it was shaped like a Christmas tree.  The examiner noted that the Veteran had quadriparesis.  

A report of VA examination dated in March 2007 reflects that the Veteran was still working at his job at the radio station.  It was noted that he was currently using one pad during the night and at least one pad during the day for his incontinence of urine.  He reported no episodes of recurrent urinary tract infection, no nephritis, hospitalization for urinary tract infection, or catherization.  

The Veteran reported that he just started to have bowel incontinence.  He described having the urge to go to the bathroom and having to go quickly otherwise he would have no control over his bowels.  He reported off and on constipation and diarrhea alternating with soft or watery stools to incontinence.  He reported that he did not have fecal leakage and remained able to have good sphincter control.  Following examination, the diagnosis was MS with fatigue, urinary incontinence, lower extremity weakness, upper extremity paresthesia and possible bowel incontinence.  The examiner commented that the Veteran was starting to have loss of bowel control but still had good control of the anal sphincter and no leakage.  He opined that the Veteran had no bowel incontinence.  

A report of VA examination for intestines dated in June 2007 reflects that the Veteran was still working at his job at the radio station.  The Veteran complained of inability to control his bowels when he has the urge to move his bowels over the past year.  He has to rush to the bathroom when this happens.  He had the episodes every 60 days and occasionally within 30 days of each other.  The examination report notes that the Veteran  stated that he did not have "fecal leakage most usually" and he claimed he still had good sphincter control.  This usually affected his usual daily activities and also his job as program director.  He has no treatment for the condition.  

Examination showed the abdomen to be soft and nontender.  Genital/rectal area was normal rectal sphincter tone.  There was no fecal leakage.  Guaiac stool was negative.  The diagnosis was MS with fecal urgency.  The examiner felt this episodic fecal urgency was more likely than not secondary to MS.  

A report of VA general medical examination dated in March 2009 reflects that the Veteran was forced to retire from his job at the radio station in January 2009.  Genitourinary system review showed erectile dysfunction and urinary incontinence requiring absorbent materials which are changed 2 to 4 times per day.  He reported changing pads twice per day and once before bed.  There was no history of urinary tract infection, dialysis or obstructive voiding.  Gastrointestinal system review revealed no constipation or diarrhea, no hemorrhoids, abdominal mass or swelling.  Fecal incontinence was noted to be mild and a pad was required.  The frequency of the incontinence was described as occasional involuntary bowel movement.  

On examination, the gastrointestinal system was normal as to inspection and bowel sounds.  There was no tenderness, mass or hernia.  There was no ascities or guarding.  Hemorrhoids were not present.  There were no periods of incapacitation.  Genitourinary examination revealed normal findings.  Anus and rectal wall were abnormal with mild fecal leakage and mild relaxation of rectal wall.  The diagnosis of MS was noted to have severe affects on the daily activity of toileting.  He was considered unemployable due to MS.  

An additional VA examination report signed in April 2009 reflects that there was evidence of decreased anal sphincter tone and the bulbocavernosus reflex was decreased.  That examiner noted that when the Veteran went to the rest room prior to his examination, he reported that he could not feel anything when voiding or moving his bowels.  She opined that the partial loss of bladder and bowel control had a severe effect on the daily activity of toileting.  

Treatment records from Dr. T.E., dated from September 2008 through December 2009 show that the Veteran continued to have urine incontinence.  In November 2009, it was noted that he had chronic, every two hour urination during the night which was not changed recently.  No obstruction was noted.  No incontinence was noted.  A treatment noted dated in December 2009, indicates urine incontinence: no change.  At that time, abdomen was normal as were bowel sounds.  

      A.  Urinary Incontinence

Under DC 7517, a 20 percent evaluation is warranted if the wearing of absorbent materials is required and when the absorbent materials must be changed less than 2 times per day.  The Veteran's symptoms, as described in prior to the March 30, 2007, examination, are equivalent to a finding that absorbent materials are required and must be changed less than twice daily.  The symptoms described by the Veteran do not warrant a finding that he requires absorbent material which must be changed an average of two to four times daily.  Although he describes incontinence, the Veteran does not indicate, in his earlier examinations, that the average daily number of pads used was two or more.  Rather, he did specifically indicate in March 2006 that he usually used a diaper at night.  Thus, Veteran's urinary symptoms do not warrant a rating in excess of 20 percent disability for the period prior to March 30, 2007.  

As of March 30, 2007, the Veteran reported he was using one pad during the night and at least one pad during the day for his incontinence of urine.  The Board notes that this is the first time it is indicated that he used two or more pads daily.  As such, this is the date upon which entitlement to a 40 percent rating is first shown.  However, urinary incontinence requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day is not shown at any time, either in the examination reports or in Dr. T. E.'s records.  As such, a 60 percent rating is not warranted.  

      B.  Fecal Incontinence

Under DC 7332, a noncompensable rating is warranted if healed or slight, without leakage.  A 10 percent rating requires constant slight, or occasional moderate leakage; occasional involuntary bowel movements, necessitating wearing of pad warrants a 30 percent rating.  The Veteran's symptoms, as described in prior to the March 10, 2009, examination, are equivalent to a finding that the condition is slight and without leakage.  In March 2007, he reported that he did not have fecal leakage and remained able to have good sphincter control.  The diagnosis included MS with possible bowel incontinence.  The examiner commented that the Veteran was starting to have loss of bowel control but still had good control of the anal sphincter and no leakage.  He opined that the Veteran had no bowel incontinence.  The symptoms described by the Veteran do not warrant a finding that he had constant slight, or occasional moderate leakage.  The Veteran does not indicate, in his earlier examinations, that he had occasional involuntary bowel movements, necessitating wearing of pad.  VA examination for intestines dated in June 2007 reflects that had episodes of urgency every 60 days and occasionally within 30 days of each other.  He stated that he did not have fecal leakage most usually and he claimed he still had good sphincter control.  The examiner noted normal rectal sphincter tone and no fecal leakage.  The diagnosis was MS with fecal urgency.  Thus, Veteran's fecal incontinence symptoms do not warrant a compensable rating for the period prior to March 10, 2009.  

As of March 10, 2009, the Veteran reported he was using a pad for fecal incontinence that was described as occasional involuntary bowel movements.  Mild fecal leakage and mild relaxation of rectal wall were noted.  The Board notes that this is the first time that that occasional involuntary bowel movements, necessitating wearing pads, is noted.  As such, this is the date upon which entitlement to a 30 percent rating is shown.  However, extensive leakage and fairly frequent involuntary bowel movements warranting a 60 percent rating, or complete loss of sphincter control warranting a 100 percent rating, is not shown at any time.  As such, an increased rating is not warranted.  

      C.  Additional Consideration

The record does not show that the criteria for a rating higher rating were more nearly approximated for any portion of the period under review so an additional "staged" rating is not warranted for either disability.  Hart, 21 Vet. App. 505 

As to whether referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is in order, the Board notes that once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for Total Disability for Individual Unemployability (TDIU) is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  In this case the record shows the Veteran is already in receipt of TDIU and that the issue of effective date of the TDIU, to include whether the claim should be granted on an extraschedular basis for his combined disabilities, is referred to the RO for appropriate action as explained in the Introduction section of this decision.  Thus, consideration for referral is not warranted at this time.

In sum, the Board has found that the preponderance of the evidence is against the claims for increased ratings.  


ORDER

An increased initial disability rating for service-connected multiple sclerosis with urinary incontinence, rated as 40 percent disabling as of March 30, 2007, and as 20 percent disabling prior to that date, is denied.  

An increased initial disability rating for service-connected multiple sclerosis with fecal incontinence, rated as 30 percent disabling as of March 10, 2009, and as noncompensable or 0 percent disabling prior to that date, is denied.  



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


